DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-10 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the robot arm performs cutting off" in lines 10-11. The limitation is unclear as to what is being cut off.  
Claim 2 recites the limitation "moves the racket to the second predetermined position" in lines 6-7. When the claim is examined in light of its dependence upon claim 1, there is a contradiction in the limitation of "moves the racket to the second predetermined position". When Claim 1 describes "unit controls the robot arm to move to a second predetermined position to grip a first end of a racket string", these descriptions appear to describe two different actions: in Claim 1, the location of the first end of the racket string, and in Claim 2, a position of the racket itself. Clarification is respectfully requested.
Claim 8 recites the limitation "one of the ends of the racket string is fixed" in line 2. The limitation "one of the ends of the racket string is fixed" is unclear given that prior claims only disclose the second end of the racket string anchored at the "third predetermined position", but not the first end of the string.
Claims 3-7 and 9-10 are rejected based on their dependency to rejected Claims 1-2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav, US Patent Pub. US 20170080298 A1 (hereinafter Yadav) in view of Pivac et al, US Patent Pub. US 20200173777 A1 (hereinafter Pivac) in view of Walser et al, US Patent Pub. US 20120072021 A1 (hereinafter Walser).

Claim 1
Yadav teaches a fully automatic racket stringing system (Yadav, Para [0019-20] - - An automatic racket stringing system.), comprising: the lens module determines a first relative coordinate of the racket string hole (Yadav, Para [0019], [0021] - - An imaging device/”lens module” determines the hole position/”first relative coordinate” of a racket string hole.); and place the racket at the first predetermined position (Yadav, Para [0022] - - A predetermined position for a racket to be placed in a cradle/”first predetermined position”.); wherein the control unit controls the robot arm to move to a second predetermined position to grip a first end of a racket string; wherein the control unit controls the robot arm to grip the first end or a second end of the racket string to pass through the racket string hole according to the first relative coordinate, or the control unit controls the robot arm to grip the first end or the second end of the racket string to tie in the racket string hole according to the first relative coordinate (Yadav, Para [0021], [0030-33] - - A computer/”control unit” controls a routing element/”robot arm” to move to a position/”second predetermined location” of the end of the racket string, grip the racket string, and draw the racket string across the racket to pass through a first racket string hole according to its hole position/”first relative coordinate”, as well as the computer/”control unit” controlling the routing element/”robot arm” to grip an end/”first end or second end” of the racket string to tie in a hole position/”first relative coordinate”.); wherein after the first end of the racket string extends a predetermined length, the robot arm performs cutting off. (Yadav, Para [0033] - - After the end/”first end” of the string extends across the racket/”extends a predetermined length”, the routing element/”robot arm” anchors/”performs cutting off” the string.)
	But Yadav fails to specify two lens modules respectively capturing, at different two angles, a racket string hole on a racket at a first predetermined position, wherein the lens modules determine a first relative coordinate of the racket string hole according to the angles and a triangulation.
	However, Pivac teaches two lens modules respectively capturing, at different two angles, a racket string hole on a racket at a first predetermined position, wherein the lens modules determine a first relative coordinate of the racket string hole according to the angles and a triangulation. (Pivac, Para [0146-148], [0155] - - Two cameras/”lens modules” capturing, at two different angles, a target/”racket string hole on a racket” at a predetermined location/”first determined position” where the electronic processing devices use the processed image data to determine/”lens modules determine” the position of a target/”racket string hole on a racket” according to the angles and triangulation.)
Yadav and Pivac are analogous art because they are from the same field of endeavor.  They relate to position reading camera systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above position reading camera system, as taught by Yadav, and incorporating the two cameras capturing, at two different angles, a target at a predetermined location where the electronic processing devices use the processed image data to determine the position of a target according to the angles and triangulation, as taught by Pivac.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate data at adequate frequency to correct the end effector position by using two cameras capturing, at two different angles, a target at a predetermined location where the electronic processing devices use the processed image data to determine the position of a target according to the angles and triangulation, as suggested by Pivac (Para [0005]).
But the combination of Yadav and Pivac fails to specify a control unit controlling a robot arm to grip the racket from an initial position, and to move the racket and place the racket at the first predetermined position.
However, Walser teaches a control unit controlling a robot arm to grip the racket from an initial position, and to move the racket and place the racket at the first predetermined position. (Walser, Para [0072] - - A sensor system and actuator system/”control unit” controlling a robot arm to grip an object/racket from a present/initial position to a new desired/”first predetermined” position.)
Yadav, Pivac, and Walser are analogous art because they are from the same field of endeavor.  They relate to automated control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated control system, as taught by Yadav and Pivac, and further incorporating the sensor system and actuator system controlling a robot arm to grip an object from a present position to a new desired position, as taught by Walser.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate positioning of the object at a desired position by using the sensor system and actuator system controlling a robot arm to grip an object from a present position to a new desired position, as suggested by Walser (Para [0005]).

Claim 2
The combination of Yadav, Pivac, and Walser teaches all the limitations of the base claims as outlined above.  
Walser further teaches after the control unit controls the robot arm to grip the racket, the robot arm moves the racket to a position in front of the lens modules, and an image of the racket is captured by the lens modules and compared with an abnormal racket database pre-stored in the control unit, wherein if the control unit judges as abnormal, then the robot arm moves the racket back to the initial position or moves the racket to the second predetermined position. (Walser, Para [0066], [0069] - - The robot arm moves the object/racket to a position in front of the image processing device/”lens module” and compares the image of the object/racket to an electronic model/”abnormal racket database” stored in the control unit/”electronic data processing device of the control apparatus”, where a faulty/abnormal object/racket moves the object/racket back to the previous/initial position to obtain a new object/racket, or moves the faulty/abnormal object/racket to a new end/”second predetermined” position.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated control system, as taught by Yadav and Pivac, and further incorporating the robot arm moving the object to a position in front of the image processing device and compares the image of the object to an electronic model stored in the control unit, where a faulty object moves the object back to the previous position to obtain a new object, or moves the faulty object to a new end position, as taught by Walser.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine an end placement result for a faulty object by the robot arm moving the object to a position in front of the image processing device and compares the image of the object to an electronic model stored in the control unit, where a faulty object moves the object back to the previous position to obtain a new object, or moves the faulty object to a new end position, as suggested by Walser (Para [0069]).

Claim 3
The combination of Yadav, Pivac, and Walser teaches all the limitations of the base claims as outlined above.  
Walser further teaches the robot arm grips a middle shaft or a handle of the racket according to the first relative coordinate of the racket string hole. (Walser, Para [0064-65] - - The robot arm grips an object according to a gripping tolerance/”grips a middle shaft or a handle of the racket” according to a visibility of the features/”first relative coordinate of the racket string hole” of the gripped object/racket being readily visible to the optical image recording device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated control system, as taught by Yadav and Pivac, and further incorporating the robot arm gripping an object according to a gripping tolerance according to a visibility of the features of the gripped object being readily visible to the optical image recording device, as taught by Walser.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the optical image recording device a situated field of view of the object features by the robot arm gripping an object according to a gripping tolerance according to a visibility of the features of the gripped object being readily visible to the optical image recording device, as suggested by Walser (Para [0065]).

Claim 4
The combination of Yadav, Pivac, and Walser teaches all the limitations of the base claims as outlined above.  
The combination of Yadav, Pivac, and Walser further teaches a racket string fixing unit for fixing the second end of the racket string after being cut off at a third predetermined position. (Yadav, Para [0031-33], Fig. 4 refs 440 - - After the end/”first end” of the string extends across the racket/”extends a predetermined length”, the routing element/”robot arm” acts as a racket string fixing unit by cutting the string and creating a second end of the string and knots or anchors the second end of the string at a position/”third determined position” in the string at the racket string hole where the racket string originated from.)
But the combination of Yadav, Pivac, and Walser fails to specify a racket string supplying unit, wherein the racket string is wound around the racket string supplying unit to make the first end of the racket string be located at the second predetermined position.
However, Tanner teaches a racket string supplying unit, wherein the racket string is wound around the racket string supplying unit to make the first end of the racket string be located at the second predetermined position. (Tanner, Para [0058] - - A racket string winder/”supplying unit” where the racket string is wound to supply a first end of the racket string through a first eyelet position to a second/predetermined eyelet position.)
Yadav, Pivac, Walser, and Tanner are analogous art because they are from the same field of endeavor.  They relate to automated control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated control system, as taught by Yadav, Pivac, and Walser, and further incorporating the sensor system and actuator system controlling a robot arm to grip an object from a present position to a new desired position, as taught by Tanner.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate positioning of the object at a desired position by using the sensor system and actuator system controlling a robot arm to grip an object from a present position to a new desired position, as suggested by Tanner (Para [0005]).


Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav, US Patent Pub. US 20170080298 A1 (hereinafter Yadav) in view of Pivac et al, US Patent Pub. US 20200173777 A1 (hereinafter Pivac) in view of Walser et al, US Patent Pub. US 20120072021 A1 (hereinafter Walser) as applied to claims 1-4 above, and in view of Tanner, WIPO Patent Num. WO2018109713A1 (hereinafter Tanner).

Claim 5
The combination of Yadav, Pivac, Walser, and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Yadav, Pivac, Walser, and Tanner further teaches after the robot arm grips the first end at the second predetermined position and after the robot arm pulls the first end to extend the predetermined length, the robot arm performs cutting off to obtain the racket string with the predetermined length. (Yadav, Para [0021], [0030-33] - - The computer controls the routing element/”robot arm” to move to the position/”second predetermined location” of the racket string, grip the end/”first end” of the racket string, and draw/pull the racket string across the racket/”extends a predetermined length”, after which the routing element/”robot arm” anchors/”performs cutting off” the string to obtain a racket string with the length across the racket/”predetermined length”.)

Claim 6
The combination of Yadav, Pivac, Walser, and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Yadav, Pivac, Walser, and Tanner further teaches the lens modules capture the first end to calculate a second relative coordinate of the first end, and to calculate a position of the second end according to the predetermined length. (Yadav, Para [0019], [0021], [0032-33] - - An imaging device/”lens module” determines the hole positions of racket string holes where the end/”first end” of the racket string is drawn across from a first hole position to a second hole position/”second relative coordinate” across the racket/”predetermined length”, and determine the position to make the cut/”second end” to anchor the racket string.)

Claim 7
The combination of Yadav, Pivac, Walser, and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Yadav, Pivac, Walser, and Tanner further teaches when the second end of the racket string is fixed to the third predetermined position, the control unit controls the robot arm to grip the first end according to the second relative coordinate, and the control unit controls the robot arm according to the first relative coordinate to make the first end pass through the racket string hole. (Yadav, Para [0032-33] - - After the end/”first end” of the string extends across the racket/”extends a predetermined length” from the first string hole across to a second hole position/”second relative coordinate” across the racket, the computer/”control unit” controls the routing element/”robot arm” cuts the string at the first racket string hole to place a knot or anchor at the cut/second end of the string/”third predetermined position”, fixing the cut/second end of the racket string to the knot or anchor position/”third predetermined position” of the racket string.)

Claim 8
The combination of Yadav, Pivac, Walser, and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Yadav, Pivac, Walser, and Tanner further teaches when one of the ends of the racket string is fixed to the third predetermined position, the robot arm pulls the racket string at the other of the ends of the racket string to generate predetermined pounds of tension. (Yadav, Para [0032-33] - - After the end/”second end” of the string is knotted or anchored/fixed at the cut end of the string /”third predetermined position”, the routing element/”robot arm” pulls the racket string at the other end of the racket string to generate a desired/”predetermined pounds” tension on the string.)

Claim 9
The combination of Yadav, Pivac, Walser, and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Yadav, Pivac, Walser, and Tanner further teaches when the robot arm moves to the second predetermined position to grip the first end, the control unit calculates the first relative coordinate as (x0,y0,z0) according to the lens modules, and when the second relative coordinate is (x1,y1,z1), the robot arm moves the first end from (x1,y1,z1) to (x0,y0,z2) to perform a longitudinal stringing process; where z2 denotes a translation in a Z-axis direction. (Yadav, Para [0019] - - The computer/”control unit” controls the routing element/”robot arm” grips and pulls/moves the end/”first end” of the racket string from a first racket string hole position/”first relative coordinate x0, y0, z0” according to the determination of the imaging device/”lens module”, and the routing element/”robot arm” moves the racket string to the second hole position/”second relative coordinate x1, y1, z1” across the racket where the racket string moves in a single direction along a single axis/”z-axis” direction performing a longitudinal stringing process.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav, US Patent Pub. US 20170080298 A1 (hereinafter Yadav) in view of Pivac et al, US Patent Pub. US 20200173777 A1 (hereinafter Pivac) in view of Walser et al, US Patent Pub. US 20120072021 A1 (hereinafter Walser) as applied to claims 1-4 above, and in view of Williams et al, US Patent Pub. US 20190175994 A1 (hereinafter Williams).

Claim 10
The combination of Yadav, Pivac, Walser, and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Yadav, Pivac, Walser, and Tanner further teaches the control unit controls the robot arm to perform tying near the racket string hole, which is a first one or a last one. (Yadav, Para [0032-33] - - The end of the string is tied and knotted at the cut end of the string near a first racket string hole, then the computer/”control unit” controls the routing element/”robot arm” pulls the racket string at the other end of the racket string to generate a desired/”predetermined pounds” tension on the string.)
But the combination of Yadav, Pivac, Walser, and Tanner fails to specify the robot arm grips a nearby region of the first end or the second end of the racket string to rotate, so that the racket string forms at least one racket loop, and then another robot arm grips the first end or the second end to pass through the racket loop.
However, Williams teaches the robot arm grips a nearby region of the first end or the second end of the racket string to rotate, so that the racket string forms at least one racket loop, and then another robot arm grips the first end or the second end to pass through the racket loop. (Williams, Para [0004], [0028] - - A first robot arm grips the end/”first end” of the racket string that has passed through a hole to loop around and be gripped by a second robot arm gripper to create a knot.)
Yadav, Pivac, Walser, and Williams are analogous art because they are from the same field of endeavor.  They relate to automated stringing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above automated stringing system, as taught by Yadav, Pivac, and Walser, and further incorporating the first robot arm grips the end of the racket string that has passed through a hole to loop around and be gripped by a second robot arm gripper to create a knot, as taught by Williams.  
One of ordinary skill in the art would have been motivated to do this modification in order to control the force used when tying knots by having the first robot arm grip the end of the racket string that has passed through a hole to loop around and be gripped by a second robot arm gripper to create a knot, as suggested by Williams (Abstract).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wolke, US Patent Pub. US 20200318946 A1 relates to Claim 1 regarding a three dimensional measuring system with multiple cameras.
Gerber, French Patent Num. FR2740046A1 relates to Claims 1-3 and 10 regarding automated robotic racket stringing machines.
Kim, South Korean Patent Num. KR20190026508A relates to Claims 1-3 and 10 regarding automated robotic racket stringing machines.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119